Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/21/2021, has been entered. 
Claims 1-6 and 12-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onozawa et al. (US Pub. No. 2014/0339599 A1), hereafter referred to as Onozawa. 

As to claim 1, Onozawa discloses a semiconductor device (fig 1 including details of the cross sectional views shown in fig 9 and fig 11), comprising:
a semiconductor layer having a trench formed therein (fig 9, SC layer 2 with right trench);
a field-effect transistor structure (fig 9, structure to the left of the right trench) formed adjacent to said trench, said field-effect transistor structure having an emitter region (region 31) and a base region (region 30);
a floating region (region 20) formed on a side of the trench opposite to the field-effect transistor, the floating region (20) having a same depth as the base region (figure 11, floating region 20 and base region 30);
an insulating film (film 15) formed on an inner surface of the trench; and 
a first embedded electrode (electrode 22a) and a second embedded electrode (electrode 22b) provided in the trench, 

wherein the second embedded electrode faces the floating region across the insulating film (fig 9, emitter connecting part 22b and insulating film 15), and 
wherein a bottom of the base region (fig 11, bottom of base region 30) and a bottom of the bloating region (20) are both shaped convex towards a bottom, bulging downwardly (fig 11, region 20 and region 30). 

As to claim 2, Onozawa discloses the semiconductor device according to claim 1 (paragraphs above),
wherein the first embedded electrode is formed adjacent to a side face of the trench in a cross-section perpendicular to a lengthwise direction of the trench (figs 1 and 9, trench gate 22a), 
wherein the second embedded electrode is formed adjacent to another side face of the trench in the cross-section perpendicular to the lengthwise direction of the trench (figs 1 and 9, emitter connecting part 22b), and 


As to claim 3, Onozawa discloses the semiconductor device according to claim 2 (paragraphs above),
wherein the first embedded electrode and the second embedded electrode are formed in a film shape along respective side faces of the trench (fig 9, trench gate 22a and part 22b). 

As to claim 4, Onozawa discloses the semiconductor device according to claim 3 (paragraphs above),
a gate contact trench formed in the semiconductor layer and continuing from a side face of the trench adjacent to the first embedded electrode (fig 11, gate contact trench portion of 223a). 

As to claim 5, Onozawa discloses the semiconductor device according to claim 4 (paragraphs above),
wherein the trench is formed in a loop that defines an inner area where the floating region is disposed and an outer area where the field-
wherein the gate contact trench is drawn out from the looped trench to the outer area (fig 1, 22a along D1-D2). 

As to claim 6, Onozawa discloses the semiconductor device according to claim 5 (paragraphs above),
wherein the field-effect transistor structure is provided in a plurality in stripe shapes as seen in a plan view from a direction normal to a surface of the semiconductor layer (fig 1 as shown with cross section along A1-A2 in fig 9), 
wherein the looped trench is disposed in an area between the adjacent field-effect transistor structures (fig 1, loop trench 21), 
wherein the gate contact trench of the looped trench provided in this area is drawn outward from an end of the looped trench in a lengthwise direction of the stripe shape (fig 1, 22a along D1-D2),
wherein the semiconductor device further comprises:
a gate finger formed so as to go across the gate contact trench and around an active area where the stripe-shaped field-effect transistor is 
an emitter electrode formed so as to cover the emitter contact trench above the active area and at a gap from the gate finger, said emitter electrode being electrically connected to the emitter region (fig 1, emitter electrode 25a). 

As to claim 12, Onozawa discloses the semiconductor device according to claim 2 (paragraphs above),
wherein the first embedded electrode (22a) and the second embedded electrode (22b) are formed symmetrically with each other with respect to the center insulating film (16) 

As to claim 13, Onozawa discloses the semiconductor device according to claim 1 (paragraphs above),
wherein the first embedded electrode (22a) and the second embedded electrode (22b) are formed symmetrically with each other with respect to a vertical center line of the trench (21).  

As to claim 14, Onozawa discloses the semiconductor device according to claim 13 (paragraphs above),
wherein a bottom of the trench (fig 9, trench 21) is not covered with the base region (30). 

As to claim 15, Onozawa discloses the semiconductor device according to claim 14 (paragraphs above),
wherein the bottom of the trench is not covered with the floating region (fig 9, the left side of the bottom portion of the trench 21 is not covered by the floating region 20). 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argued that figure 9 of Onozawa does not teach or suggest wherein the region 20 has a same depth as the region 30. 
Examiner disagrees because a portion of region 20 and a portion of region 30 do have the same depth as shown in the cross sectional view D1-D2 in figure 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/3/2022